Case: 21-40636          Document: 00516345550     Page: 1    Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 6, 2022
                                   No. 21-40636                        Lyle W. Cayce
                                 Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bakunduwukize Desire,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:20-CR-36-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam: *   0F




          Bakunduwukize Desire appeals his conviction for knowingly
   transporting an illegal alien, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii),
   (a)(1)(A)(v)(II), and (a)(1)(B)(ii).      He argues that the evidence was
   insufficient to support his conviction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40636      Document: 00516345550          Page: 2    Date Filed: 06/06/2022




                                    No. 21-40636


          As Desire correctly concedes, because he did not move for a judgment
   of acquittal, he failed to preserve his sufficiency challenge, and we review for
   plain error only. See United States v. Delgado, 672 F.3d 320, 328-31 (5th Cir.
   2012) (en banc). Under that standard, Desire must show a forfeited plain
   (clear or obvious) error that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). On plain-error review of a sufficiency
   challenge where, as here, no motion for judgment of acquittal was made,
   Desire must demonstrate a “manifest miscarriage of justice,” United States
   v. Ruiz-Hernandez, 890 F.3d 202, 208 (5th Cir 2018) (internal quotation
   marks and citation omitted), by showing “the record is devoid of evidence
   pointing to guilt or . . . the evidence is so tenuous that a conviction is
   shocking,” Delgado, 672 F.3d at 331 (emphasis in original) (internal quotation
   marks and citation omitted). If he shows reversible plain error, we have the
   discretion to correct it, but should do so only if it “seriously affect[s] the
   fairness, integrity or public reputation of judicial proceedings.” Puckett,
   556 U.S. at 135 (internal quotation marks and citation omitted).
          To convict Desire, the jury had to find beyond a reasonable doubt that
   (1) an alien entered or remained in the United States in violation of the law;
   (2) Desire transported the alien within the United States with the intent to
   further that unlawful purpose; and (3) Desire knew or recklessly disregarded
   the fact that the alien was in the United States in violation of the law. See
   United States v. Gaspar-Felipe, 4 F.4th 330, 341 (5th Cir. 2021), cert. denied,
   142 S. Ct. 903 (2022). Desire challenges only the sufficiency of the evidence
   to support the mens rea prong.
          Based on our viewing of the evidence “in the light most favorable to
   the [G]overnment, [and] giving the [G]overnment the benefit of all
   reasonable inferences and credibility choices,” Ruiz-Hernandez, 890 F.3d at
   209 (internal quotation marks and citation omitted), Desire fails to show that




                                          2
Case: 21-40636     Document: 00516345550          Page: 3   Date Filed: 06/06/2022




                                   No. 21-40636


   the record is devoid of evidence of his guilt, see Delgado, 672 F.3d at 331.
   Accordingly, the district court’s judgment is AFFIRMED.




                                        3